DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-13) in the reply filed on 08/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al (US 2020/0206740).
Regarding claim 1; Chiu et al discloses a method of detecting cancer cells (paragraph [0002]: e.g., CTCs (Circulating tumor cells) have been detected in many different types of cancer, such as breast, lung, prostate and pancreatic cancers… paragraph [0080]: e.g.,  the capture of rare cells (e.g., cancer cells, cancer stem cells, malaria infected erythrocytes, stem cells, fetal cells, immune cells, infected cells) from fluids (e.g., body fluids) for diagnosis and prognosis of disease), comprising steps of:
preparing a video of cells moving (paragraph [0184]: e.g., the eDAR apparatus provided herein can comprise a photo, electro, acoustical or magnetic detector to track the motion of select cells or to enumerate select particles or cells present in an aliquot) in a liquid medium (figures 18A-18B) by a video camera (paragraph [0343]: e.g., the input device is a video camera or other sensor to capture motion or visual input), 
5visualizing micro-vibrations of the cells (paragraph [0149]: e.g., the magnetic element can enhance the separation of an aliquot, particle, or cell based on the magnetic susceptibility of the cells or the micro -magnetic or nano-magnetic particles attached to a particle or cell. In some aspects, the magnetic element can enhance the separation of an ensemble or a group of particles, or cells based on the magnetic susceptibility of the cells or the micro -magnetic or nano-magnetic particles attached to at least one particle or cell.…and paragraph [0237]: e.g., The flow cell may be configured to produce small droplets of liquid from the aliquot or fluid volume. For instance, the flow cell may comprise a vibrating mechanism that produces small droplets. The vibrating mechanism may be configured to produce droplets that contain zero or one particle per droplet. The vibrating mechanism may be configured to produce droplets that contain more than one particle with a very low probability) by amplifying the video in a specific frequency range (paragraph [0178]: e.g., the aliquots may traverse through the detection volume at a frequency within the range of, and including the limits of, 0.1 kHz and 100 MHz or about 100 MHz, or within the range of, and including the limits of 1 kHz or about 1 kHz and 10 MHz or about 10 MHz, or frequency within the range of, and including the limits of about 1 kHz and 5 MHz or about 5 MHz), and 
determining the cells, by a computer (paragraph [0300]: e.g., The computer can be used to deterime whether the appropriate cell was sorted), having a motion trajectory (paragraph [0184]: e.g., the apparatus provided herein can comprise one or more electrodes for tracking and/or manipulating the trajectory or flow of a particle, aliquot, or fluid sample) formed by the micro-vibrations as cancer cells (paragraph [0080]: e.g., the capture of rare cells (e.g., cancer cells, cancer stem cells, malaria infected erythrocytes, stem cells, fetal cells, immune cells, infected cells) from fluids (e.g., body fluids) for diagnosis and prognosis of disease).  See figures 1-31
Regarding claim 2; Chiu et al discloses 10the frequency range is 0.1 to 1.5 Hz (paragraph [0177]: e.g., a different aliquot can be detected within the range of, and including the limits of, once every 0.001-1 second (e.g., 0.1 seconds), or at a rate within the range of, and including the limits of, 1-100 Hz (e.g., 10 Hz)).  
Regarding claim 6; Chiu et al discloses the liquid medium is a biological liquid medium (figure 1 and paragraph [0301]: e.g., a subject a diagnosis or prognosis for a condition associated with the presence of a rare particle in a fluid sample, for example a biological fluid such as a blood sample).  
Regarding claim 7; Chiu et al discloses the biological liquid medium is separated from a subject (paragraphs [0232]-[0233]: e.g., separation procedure (e.g., a second separation) can be an active separation procedure or a passive separation procedure. A second separation procedure (e.g., a separation procedure that is performed after a first separation, such as eDAR) can be performed on an isolated sample or a dispersed sample).  
Regarding claim 8; Chiu et al discloses the subject is one or more kinds selected from the group consisting of rodents, mice, rats, hamsters, 30guinea pigs, reptiles, amphibians, mammals, dogs, cats, pigs, cattle, sheep, monkeys, primates, mammals other than humans, primates other than humans and humans (paragraph [0285]: e.g., Fluid samples can originate from a variety of sources. In some aspects, the sources may be humans, mammals, animals, microbes, bacteria, fungus, yeast, viruses, rodents, insects, amphibians and fish… paragraph [0327]: e.g., the method comprising detecting a prior in a biological fluid from a human or other animal).  
It is noted that the term “selected from the group consisting of:” is alternative.
Regarding claim 9; Chiu et al discloses the subject is a subject suspected of suffering from cancer (abstract and paragraph [0278]: e.g., the rare particle can be a cell, protein, protein complex, nucleic acid, nucleoprotein complex, carbohydrate, metabolite, catabolite, and the like. In some aspects, the rare particle is a cell. In some aspects, the cell can be a cancer cell, a circulating tumor cell (CTC), a cancer stem cell, a cancer cell displaying a cancer surface antigen).  
Regarding claims 10 and 13; Chiu et al discloses the subject is a subject (paragraph [0002]: e.g., Circulating tumor cells (CTCs) are shed into the bloodstream from the primary tumor and are an important aspect of cancer metastasis. CTCs have been detected in many different types of cancer, such as breast, lung, prostate and pancreatic cancers.) suspected of having one or more kinds selected from the group consisting of breast cancer, colorectal cancer, pancreatic cancer, ovarian cancer, liver cancer, brain cancer, prostate cancer, lung cancer, gastric cancer, skin cancer, oral cancer, rectal cancer, laryngeal cancer, thyroid cancer, parathyroid cancer, colon cancer, bladder 10cancer, peritoneal carcinoma, adrenal cancer, tongue cancer, small intestine cancer, esophageal cancer, renal pelvis cancer, renal cancer, heart cancer, duodenal cancer, ureteral cancer, urethral cancer, pharyngeal cancer, vaginal cancer, tonsil cancer, anal cancer, pleura cancer, thymic carcinoma, nasopharyngeal cancer and cancer stem cells.  
It is noted that the term “selected from the group consisting of:” is alternative.
Regarding claim 11; Chiu et al discloses the biological liquid medium (paragraph [0080]: e.g., the capture of rare cells (e.g., cancer cells, cancer stem cells, malaria infected erythrocytes, stem cells, fetal cells, immune cells, infected cells) from fluids (e.g., body fluids) for diagnosis and prognosis of disease and paragraph [0242]: e.g., a fluid sample enters a flow channel. The fluid sample may be a blood sample. The fluid sample may be any fluid sample as described herein. The fluid sample may comprise one or more particles to be collected. The particle may be a rare particle. The particle may be a cell) is one or more kinds selected from the group consisting of blood, plasma, serum, body fluid, urine, mucus, saliva, lymph fluid, respiratory secretion, spinal fluid, brain spinal fluid, phlegm, sweat, vaginal mucus, sperm, amniotic fluid, amnion fluid, synovia, tissue lavage fluid, tears and nasal mucus.  
It is noted that the term “selected from the group consisting of:” is alternative.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 2020/0206740) in view of Dickerson et al (US 2014/0367260).
Regarding claim 3; Chiu et al discloses all of feature of claimed invention except for the cancer cells move at a velocity of 10 to 30 um/s. However, Dickerson et al teaches that it is known in the art to provide the cancer cells move at a velocity of 10 to 30 um/s (paragraph [0092]: e.g., at those same sampling frequencies, dead yeast cells will have approximate velocities of {0 um/s, 0 um/s, 5 um/s, 10 um/s, 5 um/s, -10 um/s -15 um/s -20 um/s -25 um/s -50 um/s -75 um/s -100 um/s -150 um/s -175 um/s -150 um/s -100 um/s -55 um/s}, allowing the two types to and their relative concentrations to be determined.). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Chiu et al with limitation above as taught by Dickerson et al for the purpose of improving the input for downstream statistical particle classification algorithms.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 2020/0206740) in view of Holzrichter et al (US Patent No. 5,620,854).
Regarding claim 4; Chiu et al discloses all of feature of claimed invention except for 15amplifying the video in a specific frequency range is performed by a motion microscope.  However, Holzrichter et al teaches that it is known in the art to provide 15amplifying the video in a specific frequency range (col.8 lines 18-30: e.g., frequencies can be monitored in the frequency range of about 1-10 kHz and are limited by the characteristics of the cantilever. (Changes in cantilever design can lead to a greater range of frequencies.) This range is much lower than the frequency of vibration of individual atoms in a biological molecular entity) is performed by a motion microscope (col.4 lines 49-58: e.g., a method for detecting motions on a microscopic level that are created by a variety of reactions and processes, including micromechanical, microchemical, microbiological, micro-optical, and microelectrical). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Chiu et al with limitation above as taught by Holzrichter et al for the purpose of improving significantly reduce the analysis time of DNA fragments.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 2020/0206740) in view of Wang et al (CN 201840643 U).
Regarding claim 5; Chiu et al discloses all of feature of claimed invention except for the micro-20vibrations of cells are amplified by 10 to 30 times.  However, Wang et al teaches that it is known in the art to provide the micro-20vibrations of cells are amplified by 10 to 30 times (paragraph [0058]: e.g., activating cell potential treatment using alternating current of 50 times characteristic, each second micro-vibrating makes the whole cell in one minute is 50 times of activation).  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Chiu et al with limitation above as taught by Wang et al for the purpose of improving vitality and permeability of the cell itself, regulate and improve the metabolism.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 2020/0206740) in view of Goodrich et al (US Patent No. 6,153,113).
Regarding claim 12; Chiu et al discloses all of feature of claimed invention except for the applied to the blood sample, after it is diluted with saline in a volume ratio of more than 1 to 100 times. However, Goodrich et al teaches that it is known in the art to provide20 the method is applied to the blood sample, after it is diluted with saline in a volume ratio of more than 1 to 100 times (col.20 lines 11-25: e.g., different amounts of the binding particles were added to the whole blood samples after determining the number of CD8+ cells in the samples. The samples were allowed to incubate for 1.5 hours while the samples were agitated. Thereafter, the samples were diluted by adding phosphine buffered saline solution in a volume ratio of 8 parts of the saline to 1 part of the sample).  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Chiu et al with limitation above as taught by Goodrich et al for the purpose of improving steady state performance and particle separation in the fluid chamber.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Schmelz et al (US 2014/0339088) discloses systems and methods for manipulating particles suspended in a fluid, e.g., cells, micro- or nano-particles, using their electrical signatures. Such methods can be performed using DEP, iDEP, and/or cDEP.
2) Holzer (US 2004/0191906) discloses method for enhancement of cell growth, the method including the steps of (a) providing a system including: (i) an ultrasound transducer; (ii) an interface medium for promoting ultrasound transmission, and (iii) at least a first type of cells, disposed within a growth medium; (b) producing micro-vibrations by means of the ultrasound transducer, and (c) applying the micro-vibrations to the first group of cells, so as to promote growth of the cells, wherein the micro-vibrations have a frequency within a range of 20 kilo Hz to 4 mega Hz.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 29, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886